EXHIBIT 1
                IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

CARRIER CORPORATION

       Plaintiff,
                                                CASE NO.:
v.                                              8:21-cv-00008-VMC-AAS

TECHNOLOGY RESEARCH, LLC
F/K/A/ TECHNOLOGY RESEARCH
CORPORATION,

       Defendant.


 AMENDMENT TO CASE MANAGEMENT AND SCHEDULING ORDER


      Having considered the Consent Motion to Amend Case Management and

Scheduling Order, and for good cause shown, this Court hereby extends Technology

Research, LLC’s deadline to disclose its responsive expert reports until September

1, 2021. The remainder of the deadlines in the Court’s Case Management and

Scheduling Order (Dkt. 30) remain unchanged.



      SO ORDERED this _____ day of August, 2021.




                         Honorable Virginia M. Hernandez Covington
cc:   Michael R. Boorman, Esq.
      Christopher A. Cazin, Esq.
      Michael E. Reed, Esq.
      Kevin T. Kucharz, Esq.
      R. Ryan Rivas, Esq.
